Citation Nr: 1528428	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  09-02 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcoholism and substance abuse, to include as secondary to service-connected PTSD. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to March 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2007 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbus, Ohio.

These matters were previously before the Board in September 2012 and January 2015, when the claims herein on appeal were remanded for additional development.  As discussed below, the Board finds that there not been substantial compliance with September 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In May 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested by the Board's September 2012 remand directives was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted. 

While the Board finds that the development with respect to obtaining additional VA treatment records has been substantially complied with, other development has not been completed.  Specifically, the September 2012 Board remand directed the RO/AMC to schedule the Veteran for another VA psychiatric examination to determine whether it was at least as likely as not that currently diagnosed alcohol dependence and substance abuse dependence were caused or aggravated by service-connected PTSD and if alcohol dependence and substance dependence were determined to not be caused or aggravated by PTSD, the examiner was asked to identify, to the extent possible, the signs symptoms, manifestations, and degree of impairment attributable to PTSD versus other conditions.  The September 2012 Board remand further directed that if was not possible to separate the effects of the two conditions such must be clearly stated.

Pursuant to the September 2012 Board remand, the Veteran was provided with a VA medical opinion in November 2012.  The November 2012 VA examiner stated it was not likely that the currently diagnosed alcohol dependence and substance dependence were caused, or aggravated by service-connected PTSD.  The VA examiner relied on recitation of findings that included the Veteran's substance use started prior to military service but was not abusive, the Veteran's abuse of alcohol/marijuana started at Fort Ord during training and the Veteran used heroin within 1.5 months of his arrival, which was before his reported traumatic experience.  However, the VA examiner did not provide any supporting findings with respect to aggravation, which renders the opinion with respect to such inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Additionally, with respect to the Veteran's claim for an increased rating for PTSD, the November 2012 VA examiner opined that the current extent of all psychiatric impairment and symptoms, to include depression, anxiety, social isolation, and impact of such on the Veteran's psychosocial and occupational functioning was attributable to polysubstance abuse/dependence.  The November 2012 examiner opined that all of the previous examiners have stated, in one way or another, that it was not possible to separate out the effects of the two conditions without speculation.  The November 2012 examiner further stated, in part, that the need to speculate is caused by a deficiency in the general state of co-morbidity in these two psychiatric conditions.  

However, the law provides that if it is not possible to distinguish the effects of the service-connected PTSD from any nonservice-connected mental disorder, the reasonable doubt doctrine dictates that all psychiatric symptoms be attributed to the Veteran's service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a non service-connected disorder, VA must consider all of the symptoms in the adjudication of the claim).  The November 2012 VA examiner did not provide a clear rationale as to why all of the Veteran's current psychiatric symptoms are attributable to polysubstance abuse/dependence while at the same time finding it was not possible to separate the effects of the two conditions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the Board finds the November 2012 medical opinion is not compliant with the September 2012 Board remand directives and additional examination for entitlement to an initial disability rating in excess of 10 percent for PTSD and for entitlement to service connection for alcoholism and substance abuse is warranted.  Stegall, 11 Vet. App. at 271.  

As to the issue of entitlement to a TDIU, the Board finds that the claim is inextricably intertwined with the issues of entitlement to an initial disability rating in excess of 10 percent for PTSD and entitlement to service connection for alcoholism and substance abuse.  See Harris v. Derwinski, 1 Vet. App. 181 (1991) (holding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, adjudication of the Veteran's TDIU claim must be deferred until these issues have been fully developed and adjudicated.

Finally, in light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment, from the Chillicothe VA Medical Center (VAMC) in October 2012.  Additionally, although the February 2013 supplemental statement of the case referenced review of records from the Columbus VAMC, dated from April 2011 to September 2012; Virtual VA contains Columbus VAMC treatment records dated from April 2011 to September 2011.  There are no Columbus VAMC treatment records associated with the claims file dated after September 2011.  It appears the supplemental statement of the case listed the incorrect year, of 2012 instead of 2011, and thus, it does not appear that records of the Veteran's more recent treatment from the Columbus VAMC, if any, have been obtained.  Therefore, on remand, updated VA treatment records, from the Chillicothe VAMC, to include all associated outpatient clinics, dated since September 2011, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the Chillicothe VAMC, to include all associated outpatient clinics, dated since September 2011, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must comment on the frequency and the severity of the psychiatric symptomatology attributable to the Veteran's service-connected PTSD.  The VA examiner should expressly state which of the Veteran's psychiatric symptomatology are due to his service-connected PTSD, without regard to any non service-connected psychiatric disorders which may be diagnosed.  If it is not possible to make the above distinctions, the VA examiner should state so and indicate the reasons why such distinctions could not be made.  However, if it is not possible to distinguish the effects of the service-connected PTSD from any nonservice-connected mental disorder, the reasonable doubt doctrine dictates that all psychiatric symptoms be attributed to the Veteran's service-connected PTSD.

The VA examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that alcoholism and substance abuse were aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected PTSD.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must provide a complete rationale for any opinion expressed.

3.  The Veteran must be notified that it is his responsibility to report any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal, to include referral to the Director, Compensation and Pension Service, if warranted, with respect the Veteran's increased rating and/or TDIU claim.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case, and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




